This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Robert Patrick Gettys, Attorney Registration No. 0032534, last known business address in Covington, Kentucky.
The court coming now to consider its order of October 25, 2000, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of two years with the second year stayed and placed respondent on probation for two years with conditions, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
IT IS ORDERED by this court that Robert Patrick Gettys, be and hereby is, reinstated to the practice of law in the state of Ohio.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made publication be made as provided for in Gov. Bar R. V(8)(D)(2), and that respondent bear the costs of publication.